Judgment, Supreme Court, New York County (John Cataldo, J.), rendered October 21, 2005, convicting defendant, after a jury trial, of three counts of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning identification and credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence which, among other things, linked defendant to the theft of the victim’s credit cards, supported the conclusion that he knowingly possessed them, and excluded any reasonable hypothesis of innocence beyond a reasonable doubt. The fact that the jury acquitted defendant of grand larceny does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]; People v Williams, 239 AD2d 271 [1997], lv denied 90 NY2d 899 [1997]).
Defendant’s claim regarding the imposition of a mandatory surcharge and fees is unpreserved and unavailing (see People v Lemos, 34 AD3d 343 [2006]). Concur—Saxe, J.P., Friedman, Marlow, Buckley and Sweeny, JJ.